DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-11, and 16-18 are rejected under 35 U.S.C. 103 unpatentable over by Stafford et al. (US Patent No. 7640409), hereinafter referred to as Stafford, in view of Ishii et al. (US Pub. No. 2009/0193206), hereinafter referred to as Ishii.
Referring to claims 1, 9, and 17, Stafford discloses an apparatus (Fig. 1A) comprising: a host device (101/102/103, fig. 1A/B) comprising a processor coupled to memory (fig. 14); the host device being configured: to communicate over a network (104, fig. 1A) with at least one storage system comprising a source logical storage volume (105, fig. 1A) and a target logical storage volume (106, fig. 1A); to migrate a plurality of chunks of data (migration is performed in view of a size of data blocks copied in each copying operation; col. 5, lines 10-15 and col. 10, lines 20-25) from the source logical storage volume to the target logical storage volume (the copy operation may be suspended or halted at any time due to a variety of reasons and is able to resume from where it left off. For example, this includes a situation where the server is shutdown and restarted; col. 5, lines 25-30); to maintain a copy migration journal (data migration facility…maintains statistics on current operations…an amount copied…previous successful block copied; col. 6, lines 60-67); wherein responsive to a reboot of the host device during the migration of the plurality of chunks of data (migration is performed in view of a size of data blocks copied in each copying operation; col. 5, lines 10-15 and col. 10, lines 20-25) from the source logical storage volume to the target logical storage volume (the copy operation may be suspended or halted at any time due to a variety of reasons and is able to resume from where it left off. For example, this includes a situation where the server is shutdown and restarted; col. 5, lines 25-30), the host device is further configured: to determine, based at least in part on a given entry of the copy migration journal (data migration facility…maintains statistics on current operations…an amount copied…previous successful block copied; col. 6, lines 60-67), the given entry corresponding to a given chunk of the plurality of chunks, that the migration of the given chunk from the source logical storage volume to the target logical storage volume was in progress prior to the reboot (copy operation…able to resume from where it left off…where the server is shutdown and restarted; col. 5, lines 25-30 and col. 10, lines 20-30); and responsive to determining that the migration of the given chunk was in progress prior to the reboot, to resume the migration of the plurality of chunks from the given chunk (a copy operation may record the previous block of data successfully copied from the source to the target. If it is interrupted at any point, it can be restarted from where it left off; col. 10, lines 20-30).

However, in a similar endeavor of managing data migrations, Ishii discloses a bitmap which teaches “a plurality of entries, each entry of the copy migration journal corresponding to a different chunk of the plurality of chunks and comprising an indication of whether or not a migration of the corresponding chunk is in progress, the copy migration journal being separate from the plurality of chunks of data that correspond to its entries” (migration-in-progress bitmap 134B is a management table for showing a logical block that is currently undergoing migration processing. A "1" is set in the logical block for which a migration is being processed. A "0" is set in a logical block which is not undergoing migration processing; [0097]).
Stafford and Ishii are analogous art because they are from the same field of endeavor, managing data movement operations.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Stafford and Ishii before him or her, to modify the migration management of Stafford to include the bitmap formatting taught by Ishii because bitmap formatting is well-known in the art and the migration-in-progress bitmap would mitigate access conflicts.
Ishii: [0150-0152]).
Therefore, it would have been obvious to combine Stafford and Ishii to obtain the invention as specified in the instant claim.

As to claims 2 and 10, Stafford discloses the reboot of the host device is performed in response to the host device (server is shutdown and restarted; col. 5, lines 25-30) and wherein the entry of the copy migration journal corresponding to the given chunk indicates that the migration of the given chunk from the source logical storage volume to the target logical storage volume was in progress (a copy operation may record the previous block of data successfully copied from the source to the target. If it is interrupted at any point, it can be restarted from where it left off; col. 10, lines 20-30).
While Stafford acknowledges the migration is interrupted for a various reasons, including a shutdown, Stafford does not appear to explicitly disclose the shutdown is because of “a crash”.
However, one of ordinary skill in the art would recognize “a crash” as a common occurrence which interrupts the operations of a computing device and involves the shutdown and restart to resolve.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Stafford to include resolving recoverable crashes as reason/situation for undertaking the restart operations taught by Stafford. 


As to claims 3, 11, and 18, Stafford discloses the host device is further configured: responsive to completion of the migration of the given chunk from the source logical storage volume to the target logical storage volume (a copy operation may record the previous block of data successfully copied from the source to the target; col. 10, lines 20-30), to select a next chunk of the plurality of chunks to be migrated from the source logical storage volume to the target logical storage volume; and to initiate migration of the next chunk from the source logical storage volume to the target logical storage volume (NOTE: the statistics of the current operation, col. 6, lines 60-67 , clearly conveys that the copy operation moves from the “previously successful block copied” to select the next block to continue the copy operation to completion or interruption).
While Stafford anticipates maintaining statistics on current copy operations, Stafford does not appear to explicitly disclose “to set an entry in the copy migration journal corresponding to the next chunk to indicate that the migration of the next chunk is in progress; to clear the given entry in the copy migration journal corresponding to the given chunk to indicate that the migration of the given chunk is no longer in progress.”
However, Ishii discloses a bitmap which teaches “to set an entry in the copy migration journal corresponding to the next chunk to indicate that the migration of the next chunk is in progress” (migration-in-progress bitmap 134B is a management table for showing a logical block that is currently undergoing migration processing. A "1" is set in the logical block for which a migration is being processed. A "0" is set in a logical block which is not undergoing migration processing; [0097]) and “to clear the given entry in the copy migration journal corresponding to the given chunk to indicate that the migration of the given chunk is no longer in progress” (first controller 110 copies the data of the logical block for which "1" has been set in the migration-in-progress bitmap 134B from the first volume 125 to the second volume 225. Subsequent to the end of the copy, the first controller 110 resets the bit of the migration-in-progress bitmap 134B for the logical block for which copying has ended; [0102]).
The motivation to combine remains as indicated above.

As to claims 8 and 16, Stafford does not appear to explicitly disclose the copy migration journal is a bitmap, each bit of the bitmap corresponding to one of the plurality of chunks.
However, Ishii discloses the copy migration journal is a bitmap, each bit of the bitmap corresponding to one of the plurality of chunks (migration-in-progress bitmap 134B is a management table for showing a logical block that is currently undergoing migration processing, [0097], fig. 4).
The motivation to combine remains as indicated above.

Claims 4-6, 12-14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Stafford in view of Ishii, as applied to claims 1-3, 8-11, and 16-18 above, further in view of Achilles et al. (US Pub. No. 2015/0113224), hereinafter referred to as Achilles.
As to claims 4, 12, and 19, Stafford discloses the host device is further configured: to obtain a write input-output operation targeting the source logical storage volume during the providing complete read and write activities to storage volumes during the data migration; col. 6, lines 30-35); to identify a chunk of the plurality of chunks that contains data targeted by the write input-output operation (portion of the location of the storage being copied overlaps with the location being written by the write request; col. 15, lines 40-50); to determine whether or not the identified chunk indicates that an operation associated with the identified chunk is in progress (checks whether a block copy operation is in progress on the source volume 602 that will be affected by the write request col. 15, lines 40-50), responsive to the indicating that an operation associated with the identified chunk is in progress, to process the write input-output operation for both the source logical storage volume and the target logical storage volume (all writes operations are performed to both source 703 and target 704 volumes; col. 16, lines 60-65).
While Stafford takes into account the copy operations being in progress when performing the write operations, Stafford in view of Ishii does not appear to explicitly disclose “an entry in a write migration journal” indicating “in progress” or “not in progress”, responsive to the entry in the write migration journal corresponding to the identified chunk indicating that an operation associated with the identified chunk is not in progress, to set the entry in the write migration journal corresponding to the identified chunk to indicate that an operation associated with the identified chunk is in progress; to clear the entry in the write migration journal corresponding to the identified chunk to indicate that the operation associated with the identified chunk is not in progress based at least in part on a completion of the processing of 
However, Achilles discloses the technique of tracking write operations according to journal entries indicative of “in progress” or “not in progress” (Write logs that indicate the locations affected by in progress write operation; ABSTRACT), and setting entries to in progress for new write operations and clearing entries of completed write operations (indication of a write operation to the smaller data unit is stored in the write log prior to beginning the write operation and removed after completing the write operation; [0105]).
Stafford, Ishii, and Achilles are analogous art because they are from the same field of endeavor, managing data movement operations.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Stafford, Ishii, and Achilles before him or her, to modify the operation statistics of Stafford to include the write progress and completion logging of Achilles because the logging would provide further information regarding the state of data operations relating to the portions of the logic volumes.
The suggestion/motivation for doing so would have been to facilitate recovery from interruptions (Achilles: [0007], [0105]).
Therefore, it would have been obvious to combine Stafford, Ishii, and Achilles to obtain the invention as specified in the instant claim.

As to claims 5 and 13, as demonstrated by the above rejection the combination of Stafford, Ishii, and Achilles discloses “the write migration journal and the copy migration journal Stafford: col. 6, lines 60-67) and Achilles teaches maintaining a journal of write operations (Achilles: [0007]). The suggestion/motivation to combine remains as indicated above.

As to claims 6 and 14, Stafford discloses the operation associated with the identified chunk is at least one of a write input-output operation targeting data of the identified chunk (applications 202 may be accessing at least one of the source and target storage volumes 204-205 via file system 203 (e.g., read and/or write requests); col. 6, lines 5-10) and a copy operation of the identified chunk from the source logical storage volume to the target logical storage volume (a copy operation may record the previous block of data successfully copied from the source to the target; col. 10, lines 20-30). 
Additionally, as indicated in the rejections above, the combination of Stafford, Ishii, and Achilles discloses individual the copy migration journal and the write migration journal, and therefore the combination does not appear to explicitly disclose the copy migration journal comprises the write migration journal.
However, the data migration facility of Stafford and the write log of Achilles each provide data structures to track individual potions of storage volumes and the corresponding operations, and one of ordinary skill in the art would recognize maintaining a combined structure of entries of comprising both the write operation and copy operation status would have maintained the functionality of the system according to the combination of Stafford in .  

Claims 7, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Stafford, Ishii, and Achilles as applied to claims 4-6, 12-14, and 19 above, further in view of Fan et al. (US Patent No. 7546354), hereinafter referred to as Fan.
As to claims 7, 15, and 20, Stafford discloses wherein responsive to the reboot of the host device during the migration of the plurality of chunks of data from the source logical storage volume to the target logical storage volume (copy operation…able to resume from where it left off…where the server is shutdown and restarted; col. 5, lines 25-30 and col. 10, lines 20-30), the host device is further configured: to determine a second operation associated with the second given chunk and to process the second operation associated with the second given chunk (accept the IO and substantially simultaneously write the data to both the source 602 and target devices; col. 15, lines 25-30); indicate that the second operation associated with the second given chunk is not in progress based at least in part on a completion of the processing of the second operation (when the block of data has been successfully written…IO may be returned as complete back to the file system; col. 15, lines 25-30).
While Stafford teaches resuming operations after a reboot and ending a migration (col. 4, lines 55-60), Stafford does not appear to explicitly disclose a write migration journal operation, responsive to the entry in the write migration journal corresponding to the second given chunk indicating that the second operation associated with the second given chunk was in progress prior to the reboot, to temporarily suspend the migration of the plurality of chunks 
However, Achilles discloses responsive to the entry in the write migration journal corresponding to the second given chunk indicating that the second operation associated with the second given chunk was in progress prior to the reboot to process the second operation associated with the second given chunk that was in progress prior to the reboot (Write logs that indicate the locations affected by in progress write operation, ABSTRACT; Because the write log is maintained in persistent memory, the write log indications remain even if power is lost. Thus, the controller can determine which write operations to the smaller data units did not complete by analyzing the indications, [0105]), to clear the entry in the write migration journal corresponding to the second given chunk to indicate that the second operation associated with the second given chunk is not in progress based at least in part on a completion of the processing of the second operation (indication of a write operation to the smaller data unit is stored in the write log prior to beginning the write operation and removed after completing the write operation; [0105]).
Furthermore, Fan discloses temporarily suspend the migration of the plurality of chunks from the source logical storage volume to the target logical storage volume and to process the second operation associated with the second given chunk while the migration is suspended ; and to resume the migration of the plurality of chunks from the source logical storage volume to the target logical storage volume based at least in part on indicating that the second operation associated with the second given chunk is not in progress. (client machine accesses the file…pause in data…In the next operation, the storage manager system 220 resumes the data movement after the client machine's data access is complete…after the client machine accesses the data file, the storage manager system 220 completes the data movement transaction by moving the subject data file to its new location; col. 20, lines 15-35).
Stafford, Ishii, Achilles, and Fan are analogous art because they are from the same field of endeavor, managing data movement operations.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Stafford, Ishii, Achilles, and Fan before him or her, to modify the operation statistics of Stafford to include the write progress and completion logging of Achilles and the copy suspension of Fan because the logging would provide further information regarding the state of data operations relating to the portions of the logic volumes and the suspension will ensure clients access to data.
Achilles: [0007], [0105]) and provide uninterrupted data access (Fan: col. 4, lines 10-20).
Therefore, it would have been obvious to combine Stafford, Ishii, Achilles, and Fan to obtain the invention as specified in the instant claim.

Response to Arguments
Applicant's arguments filed 2/23/2021 have been fully considered.  Applicant’s arguments with respect to amendments to the independent claims are considered moot in view of the new grounds of rejections.

Conclusion
The examiner has cited particular column, line, and/or paragraph numbers in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in its entirety as potentially teaching of all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application.  When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art 
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(11) and Interview Practice for additional details.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T OBERLY whose telephone number is (571)272-6991.  The examiner can normally be reached on M-F 800am-430pm (MT).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC T OBERLY/             Primary Examiner, Art Unit 2184